Title: From Alexander Hamilton to Nathan Rice, 13 May 1800
From: Hamilton, Alexander
To: Rice, Nathan


N Y. May 13. 1800
Sir
I have received your letter of the second instant explaining the causes of the delay in forwarding pay and muster rolls, and rely on your exertions to produce greater regularity in future. When the articles happen not to be in the possession of the officers who are to make the returns it is proper that they should procure the necessary information without delay by applying to those in whose possession the articles may be.
I have received your letter of the fifth instant. The strong probability of a speedy disbandment of the additional regiments which is indicated by certain proceedings of Congress does not permit me to authorize an issue of Clothing before the year has expired without the sanction of the S of War. I have written to him on the subject. When he replies I will inform you of his decision.
The resignation of Dr. Hubbard is accepted. You will inform him accordingly.
Col. Rice
